Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 1/28/2022 has been entered. Claims 1-11 remain pending in the application. Claims 1 and 10 have been amended, no claims have been cancelled, and no claims have been added. Additionally, Applicant’s amendments to the claims overcome the rejections previously set forth in the Non-Final Office Action mailed 11/1/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US2010197116A1), hereinafter Shah, in view of Choi et al (US20170326798A1), hereinafter Choi, Tanaka et al. (US20070197049A1), hereinafter Tanaka, and Deshi (US20060169677A1).
Regarding claim 1, Shah teaches (Fig. 3) a cutting device (system 300) for cutting a composite material (target substrate 112) ([0019] “Embodiments of a method of scribing, dicing, cutting, or processing to remove material from a region of a multi-material workpiece are provided. In some embodiments, the method comprises directing laser pulses toward at least one material of a multi-material workpiece.”), comprising: a carrier module (robotic arm system 304) for carrying the composite material (target substrate 112) ([0142]); and a laser generating module configured to provide a laser In some embodiments, the laser system 104 is configured to output laser pulses that comprise one or more ultrashort pulses (USP).”); and a laser path adjuster (scanning system 106) located on a scanning path of the laser source ([0142] “In some embodiments, the scanning system 106 comprises a scan head that is moved with respect to the target substrate 112.”), wherein the laser path adjuster (scanning system 106) adjusts the scanning path of the laser beam or the carrier module (robotic arm system 304) carries the composite material (target substrate 112) to move ([0142] “The system 300 may further comprise a robotic arm system 304 coupled to the target substrate 112 and configured to manipulate the target position (and/or orientation) relative to the scanning beam. The robotic arm system 304 may be a single-axis or a multi-axis system. In some embodiments, the scanning system 106 comprises a scan head that is moved with respect to the target substrate 112.”), so that a cutting area formed by projecting the laser beam onto the composite material is offset parallel (Fig. 1A-C, [0063]-[0066]); wherein the laser scanning writer (laser system 104) includes a laser generating unit (“high power diode-pumped solid state lasers”) ([0106] “In some embodiments, the laser system 104 is configured to output laser pulses that comprise one or more ultrashort pulses (USP).”); wherein the laser generating unit (“high power diode-pumped solid state lasers”) provides the laser source having an adjustable wavelength that is changeable according to the composite material ([0006] “High power diode-pumped solid state lasers having typical wavelengths of 1 μm, or frequency converted versions having green or UV wavelengths, are now utilized.” [0135] “In some embodiments, the system 230 comprises an optional frequency converter 256. For example, the frequency converter 256 may comprise a frequency doubler, a frequency tripler, and/or a frequency quadrupler producing respective visible (e.g., green) or ultraviolet output wavelengths (for 1 μm input wavelengths).” [0139] “In certain such embodiments, the pulse energy and/or the peak power may be relatively low at the output of the frequency converter 256. In such cases, output of the converter 256 may be a relatively low energy pulse with most energy content at the fundamental wavelength and, at focus on the target; the energy may be below the ablation and/or surface modification thresholds of the target material. In some system embodiments, modulator adjustment of about 20 dB to about 30 dB may provide control of intensity over a wide operating range so as to avoid altering target material properties.”).
Shah does not teach a beam expanding unit, a polygonal rotating mirror unit, a first mirror set, and a second mirror set; wherein the polygonal rotating mirror unit is a polygonal reflection mirror structure having a plurality of reflecting surfaces; wherein the beam expanding unit is located between the laser generating unit and the polygonal rotating mirror unit for changing a diameter of the laser beam of the laser source; wherein the first mirror set is disposed between the laser generating unit and the beam expanding unit; wherein the second mirror set is disposed between the polygonal rotating mirror unit and the beam expanding unit; wherein the composite material includes a substrate and a plurality of layers disposed on the substrate, and each of the layers is one of an oxide layer, a nitride layer, and a carbonization layer; and wherein the scanning path of the laser beam is adjusted by the laser path adjuster to gradually deepen the cutting depth of the laser beam so as to sequentially pass through the layers and the substrate.
Choi teaches (Fig. 1) a laser irradiation device (laser irradiation device 100) comprising a laser generating unit (beam generation unit 110), a beam expanding unit (beam expander 140), a polygonal rotating mirror unit (rotating mirror 164), a first mirror set (beam path changing unit 120) ([0059] “The beam path changing unit 120 may change the beam path by arranging a plurality of reflecting mirrors 121 and 123 on the beam path.”), and a second mirror set (scan mirror unit 162) ([0056]-[0057]); wherein the polygonal rotating mirror unit (rotating mirror 164)  is a polygonal reflection mirror structure having a plurality of reflecting surfaces (see Fig. 4; [0076] “The rotating mirror 164 may be formed in a polygonal or a circle.”); wherein the beam expanding unit (beam expander 140) is located between the laser generating unit (beam generation unit 100) and the polygonal rotating mirror unit The laser beam generated from the beam generation unit 110 may pass through the beam irradiation unit 160 via the…beam expander 140…At this time, the beam irradiation unit 160 includes… a rotating mirror 164 for reflecting the laser beam”) for changing a diameter of the laser beam of the laser source ([0062] “The beam expander 140 may convert a thin parallel light beam of the laser beam, which may be incident from the beam path changing unit 120 , into a thick parallel light beam and emit the thick parallel light beam.”); wherein the first mirror set (beam path changing unit 120) is disposed between the laser generating unit (beam generation unit 110) and the beam expanding unit (beam expander 140) (see Fig. 1; [0057] “The laser beam generated from the beam generation unit 110 may pass through the beam irradiation unit 160 via the beam path changing unit 120,… the beam expander 140…to be irradiated to an object 10 to be processed placed on the stage 170.”); wherein the second mirror set (scan mirror unit 162) is disposed between the polygonal rotating mirror unit (rotating mirror 164) and the beam expanding unit (beam expander 140) (see Fig. 1; [0057] “The laser beam generated from the beam generation unit 110 may pass through the beam irradiation unit 160 via the…beam expander 140 …to be irradiated to an object 10 to be processed placed on the stage 170 . At this time, the beam irradiation unit 160 includes a scan mirror unit 162 for adjusting a direction of the laser beam transmitted from the beam generation unit 110, and a rotating mirror 164 for reflecting the laser beam of which direction is adjusted by the scan mirror unit 162.”). Choi teaches the laser irradiation device as described above as it increases the irradiation speed of a laser beam and shortens processing time ([0010] “An object of the present invention is to provide a laser irradiation device capable of increasing an irradiation speed of a laser beam and shortening process time.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shah to incorporate the teachings of Choi to include a beam expanding unit, a polygonal rotating mirror unit, a first mirror set, and a second mirror set; wherein the 
Choi does not teach that the composite material includes a substrate and a plurality of layers disposed on the substrate, and each of the layers is one of an oxide layer, a nitride layer, and a carbonization layer; and wherein the scanning path of the laser beam is adjusted by the laser path adjuster to gradually deepen the cutting depth of the laser beam so as to sequentially pass through the layers and the substrate.
Tanaka teaches (Figs. 10A-E) a laser irradiation method for manufacturing a semiconductor device ([0002] “the present invention relates to a method for manufacturing a semiconductor device, which includes the process of laser irradiation.”), the semiconductor device comprising a substrate (substrate 30) and a plurality of layers (conductive layers 27 and 28, insulating layer 31, and organic compound layer 29) disposed on the substrate (substrate 30) ([0102]-[0105] “First, a first conductive layer 27 is formed by selectively discharging a conductive composition onto a substrate 30…Next, an organic compound layer 29 is formed to cover the first conductive layer 27…Next, a second conductive layer 28 is formed…Next, insulating layer 31 serving as a protective film is provided so as to cover the second conductive layer 28”), and each of the layers is one of an oxide layer (conductive layers 27 and 28) ([0108] “Further, a light-transmitting conductive material which transmits a laser beam is preferably used as a conductive layer…As the light-transmitting conductive material, indium tin oxide (ITO), zinc oxide (ZnO), indium zinc oxide (IZO), zinc oxide added with gallium (GZO), or the like can be used.”), a nitride layer (insulating layer 31) ([0111] “As an insulating layer 31, a layer or a stack of an inorganic material containing oxygen or nitrogen or the like, such as silicon oxide (SiOx), silicon nitride (SiNx), silicon oxynitride (SiOxNy)(x>y), silicon nitride oxide (SiNxOy)(x>y), or the like can be used.”), and a carbonization layer (organic compound layer 29/region 201) ([0106] “In this embodiment mode, a part of the organic compound layer which is destroyed by being carbonized and insulated is denoted as a region 201 (FIG. 10E).” [0109] “The organic compound layer 29 is provided to have a single layer structure or a layered structure of a layer containing conductive organic compound material.”). Tanaka teaches the laser irradiation method for manufacturing a semiconductor comprising the layered structure as described above as the semiconductor having a high memory capacity can thereby be manufactured easily and at a low cost ([0117] “Therefore, a memory device or a semiconductor device can be manufactured easily at low cost. Further, a memory element portion described in this embodiment mode can be manufactured with a minute structure, so that a semiconductor device having memory circuit with high capacity can be obtained.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Shah and Choi to incorporate the teachings of Tanaka to include that the composite material includes a substrate and a plurality of layers disposed on the substrate, and each of the layers is one of an oxide layer, a nitride layer and a carbonization layer. Doing so would increase performance of the manufactured product as well as make the manufacturing process easier and cheaper.
Tanaka does not teach that the scanning path of the laser beam is adjusted by the laser path adjuster to gradually deepen the cutting depth of the laser beam so as to sequentially pass through the layers and the substrate.
Deshi teaches (Figs. 17-19) a laser irradiation method for manufacturing a semiconductor device ([0034]), wherein the scanning path of the laser beam is adjusted to gradually deepen the cutting depth of the laser beam so as to sequentially pass through the layers ([0134]-[0136]). Although Deshi does not 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have further modified the combination of Shah, Choi, and Tanaka to incorporate the teachings of Deshi to include that the scanning path of the laser beam is adjusted by the laser path adjuster to gradually deepen the cutting depth of the laser beam so as to sequentially pass through the layers and the substrate. Doing so enables selective material removal without ablating layers the operator does not wish to ablate ([0134]).
Regarding claim 2, Shah further teaches (Fig. 3) that the laser beam is offset parallel relative to the composite material (target substrate 112) by the adjustment of the laser path adjuster (scanning system 106) ([0116]-[0117], [0142]).
Regarding claim 3, Shah further teaches (Fig. 3) that the composite material (target substrate 112) is offset parallel relative to the laser generating module by being carried and moved by the carrier module (robotic arm system 304) ([0142], Fig. 1A-C, [0063]-[0066]).
Regarding claim 4, Shah further teaches that a pulse width of the laser source is in the order of femtoseconds ([0118] lines 15-20 “For example, the pulse width may be in a range from about 100 fs to about 1 ps. In some embodiments, the pulse width is in a range from about 10 fs to about 500 ps. In other embodiments of the laser system 104 , other pulse widths are used such as, for example, ≦10 ns, ≦1 ns, ≦100 ps, ≦1 ps, and/or ≦100 fs.”).
Regarding claim 5, Shah further teaches that a pulse width of the laser source is less than 500 femtoseconds ([0118] lines 15-20 “For example, the pulse width may be in a range from about 100 fs to about 1 ps. In some embodiments, the pulse width is in a range from about 10 fs to about 500 ps. In other embodiments of the laser system 104 , other pulse widths are used such as, for example, ≦10 ns, ≦1 ns, ≦100 ps, ≦1 ps, and/or ≦100 fs.”).
Regarding claim 6, Shah further teaches that a pulse repetition rate of the laser source is higher than 1 MHz ([0120] lines 1-5 “In some embodiments, a relatively high laser repetition rate is used to enable relatively rapid laser processing. For example, the repetition rate may be larger than 500 kHz. In certain embodiments, a repetition rate of about 1 MHz to 10 MHz may be used.”).
Regarding claim 7, Shah further teaches that the laser source is infrared light, ultraviolet light or green laser ([0135] lines 1-8 “The high repetition rate source 232 may produce pulses having an output wavelength of about 1 μm. In some embodiments, the system 230 comprises an optional frequency converter 256. For example, the frequency converter 256 may comprise a frequency doubler, a frequency tripler, and/or a frequency quadrupler producing respective visible (e.g., green) or ultraviolet output wavelengths (for 1 μm input wavelengths).”).
Regarding claim 8, Shah further teaches that the composite material includes a semiconductor wafer ([0020] lines 1-3 “Embodiments of a method of processing a workpiece that comprises a pattern and a semiconductor wafer are provided.”).
Regarding claim 9, Shah further teaches that the semiconductor wafer has a thickness less than 100 µm ([0102] lines 3-7 “In various embodiments femtosecond pulses are utilized for at least cutting through the entire wafer, or a substantial fraction of the wafer, and particularly for cutting very thin wafers, for example wafers having thickness of 100 μm or less.”).
Regarding claim 10, the combination of Shah, Choi, Tanaka, and Deshi teaches all of the elements as described above. Shah and Choi do not teach that the oxide layer, the nitride layer, the carbonization layer, and the substrate are stacked on top of one another, and the oxide layer, the nitride layer, the carbonization layer, and the substrate are sequentially penetrated by the laser beam.
First, a first conductive layer 27 is formed by selectively discharging a conductive composition onto a substrate 30…Next, an organic compound layer 29 is formed to cover the first conductive layer 27…Next, a second conductive layer 28 is formed…Next, insulating layer 31 serving as a protective film is provided so as to cover the second conductive layer 28”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Shah, Choi, Tanaka, and Deshi to further incorporate the teachings of Tanaka to include the oxide layer, the nitride layer, the carbonization layer, and the substrate are stacked on top of one another. Doing so would increase performance of the manufactured product as well as make the manufacturing process easier and cheaper ([0117] “Therefore, a memory device or a semiconductor device can be manufactured easily at low cost. Further, a memory element portion described in this embodiment mode can be manufactured with a minute structure, so that a semiconductor device having memory circuit with high capacity can be obtained.”).
Tanaka does not teach that the oxide layer, the nitride layer, the carbonization layer, and the substrate are sequentially penetrated by the laser beam.
Deshi teaches (Figs. 17-19) a laser irradiation method for manufacturing a semiconductor device ([0034]), wherein the scanning path of the laser beam is adjusted to gradually deepen the cutting depth of the laser beam so as to sequentially pass through the layers ([0134]-[0136]). Although Deshi does not teach sequentially penetrating an oxide layer, a nitride layer, a carbonization layer, and the substrate, one of ordinary skill in the art, and therefore one of ordinary creativity, would be capable of applying the technique of adjusting the laser beam by the laser path adjuster to gradually deepen the cutting depth of the laser beam so as to sequentially pass through layers as taught by Deshi to pass through 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the combination of Shah, Choi, Tanaka, and Deshi to further incorporate the teachings of Deshi to include that the oxide layer, the nitride layer, the carbonization layer, and the substrate are sequentially penetrated by the laser beam. Doing so enables selective material removal without ablating layers the operator does not wish to ablate ([0134]).
Regarding claim 11, the combination of Shah, Choi, Tanaka, and Deshi teaches all of the elements of the current invention as described above. Shah does not teach that after the laser beam of the laser source is supplied from the laser generating unit, the laser beam of the laser source is reflected by the first mirror set and is then projected onto the beam expanding unit; wherein a size of the laser beam of the laser source is selectively adjusted by the beam expanding unit, and the laser beam of the laser source is reflected by the second mirror set and is then projected onto the polygonal rotating mirror unit; wherein the laser beam of the laser source is sequentially projected onto the reflecting surfaces of the polygonal rotating mirror unit by rotating the polygonal rotating mirror unit, and the laser beam of the laser source is sequentially reflected by the reflecting surfaces of the polygonal rotating mirror unit and then is projected out of the cutting device by rotating the polygonal rotating mirror unit.
Choi further teaches (Fig. 1) that after the laser beam of the laser source is supplied from the laser generating unit (beam generation unit 110), the laser beam of the laser source is reflected by the first mirror set (beam path changing unit 120) and is then projected onto the beam expanding unit (beam expander 140) (see Fig. 1; [0057] “The laser beam generated from the beam generation unit 110 may pass through the beam irradiation unit 160 via the beam path changing unit 120,…the beam expander 140, and the beam monitoring unit 150 to be irradiated to an object 10 to be processed placed on the stage 170.”);
wherein a size of the laser beam of the laser source is selectively adjusted by the beam expanding unit (beam expander 140) ([0062] “The beam expander 140 may convert a thin parallel light beam of the laser beam, which may be incident from the beam path changing unit 120 , into a thick parallel light beam and emit the thick parallel light beam.”), and the laser beam of the laser source is reflected by the second mirror set (scan mirror 162) and is then projected onto the polygonal rotating mirror unit (rotating mirror 164) (see Fig. 1; [0057] “The laser beam generated from the beam generation unit 110 may pass through the beam irradiation unit 160 via the…beam expander 140 …to be irradiated to an object 10 to be processed placed on the stage 170 . At this time, the beam irradiation unit 160 includes a scan mirror unit 162 for adjusting a direction of the laser beam transmitted from the beam generation unit 110, and a rotating mirror 164 for reflecting the laser beam of which direction is adjusted by the scan mirror unit 162.”); 
wherein the laser beam of the laser source is sequentially projected onto the reflecting surfaces of the polygonal rotating mirror unit (rotating mirror 164) by rotating the polygonal rotating mirror unit (rotating mirror 164), and the laser beam of the laser source is sequentially reflected by the reflecting surfaces of the polygonal rotating mirror unit (rotating mirror 164)and then is projected out of the irradiation device by rotating the polygonal rotating mirror unit (rotating mirror 164) (see Fig. 4; [0081] “The rotating mirror 164 may reflect the incident laser beam and make the reflected laser beam reach the object 10 to be processed. The rotary mirror 164 may rotate at a high speed in a clockwise or counterclockwise direction”). Choi teaches the laser irradiation device as described above as it increases the irradiation speed of a laser beam and shortens processing time ([0010] “An object of the present invention is to provide a laser irradiation device capable of increasing an irradiation speed of a laser beam and shortening process time.”).
.

Response to Arguments
Applicant’s arguments filed 1/28/2022 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes Applicant generically argued against the prior art, but this was not specific to the rejection as currently made. As such, while considered, the arguments do not overcome or fully apply to the rejection as made and are thus moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JOEL M ATTEY/Primary Examiner, Art Unit 3763